NUMBER 13-18-00411-CV

                           COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG


CANDACE ROXANNE FLORES,                                                    Appellant,

                                          v.

BRANSCOMB P.C. AND OMAR JAVIER LEAL,                                       Appellees.


              On appeal from the County Court at Law No. 2
                       of Nueces County, Texas.


                  ORDER ABATING APPEAL AND
                 REFERRING CASE TO MEDIATION
  Before Chief Justice Contreras and Justices Hinojosa and Tijerina
                         Order Per Curiam

      The case is before the Court on appellant’s unopposed motion for the court to order

the parties to mediation. The Court, having examined and fully considered the motion,

is of the opinion that said motion should be GRANTED. Accordingly, it is ORDERED
that this appeal be ABATED and this case be mediated under the following terms and

conditions:

      1.    The parties must promptly agree upon a mediator and, within seven
      days of this Order, notify the Court in writing of the name and address of the
      mediator selected. If the parties are unable to agree upon a mediator, they
      must so notify the Court within the seven-day period and the Court will
      appoint a mediator.

      2.     All parties must confer with their mediator within seven days of the
      date of this Order, or in the case of a court appointed mediator, within seven
      days of the appointment of the mediator, to establish a date and place for
      the mediation. The parties shall agree on a date for the mediation that is
      consistent with the mediator’s schedule and is no later than thirty days after
      the date of this Order. In the event the parties cannot agree on a date, the
      mediator shall select and set a date. The mediator shall notify the Court of
      the date selected for the mediation.

      3.     In the discretion of the mediator, each party may be required to
      provide a confidential memorandum and/or information sheet setting forth
      the issues of the case and their positions on these issues. Additionally,
      upon request of the mediator, the parties shall produce all information the
      mediator deems necessary to understand the issues of the case. The
      memorandum and/or information sheet and other information produced to
      the mediator will not be made a part of the file in this case and will be
      destroyed by the mediator at the conclusion of the mediation proceeding.

      4.    All parties to this matter or their authorized representatives,
      accompanied by their counsel, must appear and attend the mediation
      proceeding. The mediation shall be for a full day.

      5.     Mediation is a mandatory, non-binding settlement conference
      conducted with the assistance of a mediator. The mediation proceeding
      will be confidential within the meaning of the Texas Civil Practice and
      Remedies Code sections 154.053 and 154.073. See TEX. CIV. PRAC. &
      REM. CODE ANN. §§ 154.053, 154.073.

      6.    Unless otherwise agreed, the mediation proceeding will not be
      recorded.

      7.     The mediator will negotiate a reasonable fee with the parties. The
      mediator's fee will be borne equally by the parties unless otherwise agreed
      by the parties, and will be paid directly to the mediator. If the parties do not
      agree upon the fee requested by the mediator, the court will set a
      reasonable fee, which shall be taxed as costs. Id. § 154.054.

                                             2
       8.     Within two days after the conclusion of the mediation, the mediator
       shall certify to this Court as follows: (a) whether the parties appeared as
       ordered, (b) whether the case settled, and (c) whether the mediation fees
       were paid in accordance with the court's order or as otherwise agreed by
       the parties.

       9. If mediation fully resolves the issues in this case, the parties must file a
       joint or agreed motion seeking dispositive relief within seven days of the
       conclusion of the mediation. If the parties need more time to effectuate the
       terms of the settlement agreement, they must, within seven days of the
       conclusion of mediation, file a joint or agreed motion for an extension of time
       to file their disposition motion.

       It is FURTHER ORDERED that this case is ABATED pending this Court’s review

of the mediator’s report and further order of this Court.


       IT IS SO ORDERED.

                                                                PER CURIAM


Delivered and filed the
7th day of October, 2019.




                                             3